Per Curiam : There is no difference in the application of the rules on that subject, whether the cause be submitted for decision with or without oral argument. We will not consider a case unless the rules are complied with in that regard, but will continue or dismiss it, as to us may seem most proper under the circumstances. The object in requiring printed briefs of points and authorities, is to aid the court in considering the case, as well as to advise counsel of the questions to be presented, and the authorities relied upon in reference to them, and it is desired that the rules should be fully complied with in every case.